Mr. Justice Holdom dissenting: On March 27,1924, when plaintiff took O. E. Miner’s note for $3,500 and paid him that amount of money, taking as collateral thereto 80 shares of Gulf States Steel Company common stock, which stock was admittedly forged, it lost the money it loaned Miner. That stock, in my humble judgment, was not covered by defendant’s indemnity policy in suit, of date May 27, 1924, two months thereafter. Tt had no retroactive force. The bank’s collateral was forged when it took it from Miner and its loss was complete March 27, 1924, although it did not know it. It seems to me that nothing could change the then situation. It was then dead security and no renewal note could inject life into it. It is a rather subtle question, but I am unable to see that the bank’s loss is covered by defendant’s policy of indemnity,